Citation Nr: 1048286	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-14 148	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel







INTRODUCTION

The appellant had active service from October 1965 to September 
1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  

Additional evidence was submitted to VA following the issuance of 
the Statement of the Case in April 2007.  In August 2007, the 
appellant specifically waived agency of original jurisdiction 
consideration.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

Tinnitus is not shown to be causally or etiologically related to 
service, including any noise the Veteran was exposed to during 
service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence, which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. §3.159 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

Prior to initial adjudication of the appellant's claim, a letter 
dated in May 2006 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio, at 187.  Additionally, a notice letter dated 
in March 2006 informed the appellant of how VA determines the 
appropriate disability rating or effective date to be assigned 
when a claim is granted, consistent with the holding in 
Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2010) (harmless 
error).  In view of the foregoing, the Board finds that the 
appellant was notified and aware of the evidence needed to 
substantiate his claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 
The Board also concludes VA's duty to assist has been satisfied.  
The appellant's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
appellant have been obtained, to the extent possible.  The 
appellant has at no time referenced outstanding records that he 
wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The record indicates 
that the appellant participated in a VA examination in August 
2005 and the results from that examination have been included in 
the claims file for review.  The examination involved a review of 
the claims file, a thorough examination of the appellant, and an 
opinion that was supported by sufficient rationale.  Therefore, 
the Board finds that the examination is adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to obtain 
the requisite medical information necessary to make a decision on 
the appellant's claim.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).  Importantly, the Board notes that the appellant is 
represented in this appeal.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The appellant has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, the 
Board finds that the appellant has had a meaningful opportunity 
to participate in the adjudication of his claim such that the 
essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The appellant alleges that he currently suffers from tinnitus, 
which is the result of acoustic trauma in active duty service.  
Specifically, the appellant asserts that he was exposed to 
acoustic trauma in combat while serving in Vietnam.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory lay 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of a veteran.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2010).  See also Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

Section 1154(b), however, can be used only to provide a factual 
basis upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. 
West, 13 Vet. App. 9, 17- 19 (1999).

Analysis

In this case, it is undisputed that the appellant currently 
suffers from tinnitus, as is evidenced by the August 2005 VA 
audiological examination report.  See VA Audiological Examination 
Report, August 17, 2005.  Hickson element (1) is therefore 
satisfied.  See Hickson, supra.

With respect to Hickson element (2), in-service disease and 
injury, the Board will separately address disease and injury.

Concerning in-service disease, the appellant contends that his 
bilateral tinnitus originated in service.  See Appellant's NOD, 
August 25, 2006.  The contemporaneous medical evidence reflects 
otherwise.  Specifically, the appellant's October 1965 service 
entrance examination was completely normal with respect to the 
appellant's hearing and his September 1969 service separation 
physical examination, including audiology testing, was 
pertinently negative.

With respect to in-service injury, the appellant argues that he 
sustained acoustic trauma from working as an engine mechanic in 
service.  However, there is no objective, contemporaneous 
evidence that the appellant sustained acoustic trauma in the 
performance of his duties.  Crucially, as noted above, the 
appellant's separation physical examination is pertinently 
negative for any report of ear injury.

Although the appellant may indeed have been exposed to noise in 
service, this does not automatically mean that there was injury 
(i.e., acoustic trauma) caused thereby.  The appellant and his 
representative have not pointed to any such statutory or 
regulatory presumption, and the Board is aware of none.  Thus, 
while not necessarily disagreeing that the appellant was exposed 
to noise, the Board rejects the notion that acoustic trauma and 
resulting ear damage should be conceded.  There is no objective 
evidence that the appellant sustained any ear damage or injury in 
the performance of his duties.  Hickson element (2), concerning 
noise exposure, is met.  See Hickson, supra.

Following his discharge from service, the first indication of 
tinnitus complaints was noted in January 2005.  In approximately 
October 2004, the appellant had sought medical treatment for an 
infected wisdom tooth, which was subsequently extracted.  In 
January 2005, the appellant complained of right ear tinnitus, 
which he reported had began five to six days prior.  See VA 
Medical Center (VAMC) Treatment Record, January 19, 2005.  In 
June 2005 and July 2005, the appellant was again seen with 
complaints of right ear tinnitus.  During these hearing consults, 
the appellant stated that his right ear tinnitus had begun 
approximately one year prior, coinciding with his wisdom tooth 
extraction.  The examiner stated that it was likely that the 
appellant's right ear tinnitus was related to or due to his 
wisdom tooth extraction with possible resulting tempomandibular 
joint dysfunction.  See VAMC Treatment Records, June 17, 2005 & 
July 1, 2005.

In August 2005, the appellant was afforded a VA audiological 
examination.  At that time, the appellant was diagnosed with 
tinnitus and he reported that this condition had begun 
approximately one year prior, when his wisdom tooth was 
extracted.  The VA examiner opined that the appellant's tinnitus 
was not the result of any noise exposure in service due to the 
late onset of the condition and the fact that it was coincident 
with his wisdom tooth infection and removal.  See VA Audiological 
Examination Report.  In October 2005, the appellant was seen for 
an ear, nose and throat consultation.  At that time, the 
appellant stated that he experienced sudden onset tinnitus.  The 
examiner noted the appellant's tinnitus to be of unknown 
etiology, but perhaps related to nerve damage from wisdom tooth 
infection and extraction.  See VAMC Treatment Record, October 8, 
2005.

The Board has no doubt that the appellant was exposed to loud 
noise in service, to include artillery, gunfire, and engine 
noise.  Nevertheless, the preponderance of the evidence is 
against the claim of service connection for tinnitus on a direct 
basis.  Exposure to noise, in and of itself, is not a disability.  
The earliest credible evidence of tinnitus is dated approximately 
30 years after separation.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Furthermore, the August 
2005 VA examiner conducted a thorough evaluation, elicited a 
history from the appellant, and reviewed his service treatment 
records.  The examiner provided a thorough rationale as to why it 
is unlikely that his current tinnitus is related to noise 
exposure in service.  The Board finds this opinion to be the most 
persuasive evidence of record.

As to the appellant's own report of an onset of symptoms in 
service, the Board recognizes that a lay person is competent to 
describe symptoms of which he or she has first-hand knowledge.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The 
Board also notes that tinnitus is a type of condition that the 
appellant is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995).  However, competency must be distinguished from 
weight and credibility, which are factual determinations, going 
to the probative value of the evidence, for the adjudicator.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this case, not only are the appellant's service treatment 
records negative for complaints, but the record also contains 
very thorough VAMC treatment records indicating that the 
appellant's tinnitus began when his wisdom tooth became infected 
in 2004.  The appellant himself clearly indicated that he had not 
suffered from tinnitus prior to this incident.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  [VA cannot ignore 
veteran's testimony simply because veteran is an interested 
party; personal interest may, however, affect the credibility of 
the evidence].  The Board places far greater probative value on 
the pertinently negative contemporaneous VA treatment records 
than it does on the more recent statements of the appellant, made 
in connection with his claim for monetary benefits from the 
government.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the Veteran].  Such records are more 
reliable, in the Board's view, than the Veteran's unsupported 
assertion of events.  Therefore, the Board finds the appellant's 
assertions of a continuity of symptomatology since service not 
credible.

As noted, the Board is aware that, under U.S.C.A. § 1154(b), a 
combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service.  However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis as to what occurred in service upon which 
a determination could be made that a particular disease or injury 
was incurred or aggravated in service, not to link the claimed 
disorder etiologically to a current disorder.  Even presuming 
that the appellant's reports as to having experienced ringing in 
his ears during combat were presumed credible and true, the 
presumption afforded under 38 U.S.C.A. § 1154 would not extend to 
the appellant's report of problems following his departure from 
combat and continuing after service.

The Board has considered the decision in Buchanan v. Nicholson, 
451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United 
States Court of Appeals for the Federal Circuit determined that 
the Board erred by finding that a claimant's report of in-service 
symptoms lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during and after service.  Rather, 
it is relying on both the absence of complaints, the 2004, 2005, 
and 2006 VAMC treatment records that stated the appellant's right 
ear tinnitus began in 2004 following a wisdom tooth infection, 
and the probative medical opinion of the August 2006 VA examiner, 
which finds it less likely than not that tinnitus is attributable 
to service.  Consequently, the Board finds that there is no 
credible evidence of a continuity of symptomatology since 
service.

Having found that there is no credible evidence of a continuity 
of symptomatology, the Board further notes that the appellant is 
not otherwise competent to relate tinnitus, first manifested many 
years after service, to in-service noise exposure.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  The 
appellant's claim fails on the basis of Hickson element (3), 
nexus.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claim for service connection, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding the 
appellant's claim that his current tinnitus is related to 
service.  There is not an approximate balance of evidence.  


ORDER

Service connection for tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


